DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


For reference characters A-C, refer to the following:

    PNG
    media_image1.png
    452
    669
    media_image1.png
    Greyscale

Claim(s) 1,2, 4-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sandstrom et al. (US Patent No. 4,293,304).
Regarding claim 1, the Sandstrom et al. (hereinafter Sandstrom) reference discloses a boat shaft seal system (Fig. 5), comprising: a flexing gland (27) configured to receive a boat drive shaft (8)therethrough, the flexing gland having a first end (left end of right 27) configured to receive a shaft log fitting (fitting of 8), and a second end (right end of right 27) configured such that the boat drive shaft extends therefrom; and a plurality of circumferential ribs (ribs of 27) formed along at least a portion of a length of the flexing gland and configured to allow limited flexing of the flexing gland (Figs. 5,6).
Regarding claim 2, the Sandstrom reference discloses the ribs are formed with pinch points (e.g. either sides of the ribs) at either side thereof.

Regarding claim 5, the Sandstrom reference discloses the rotary bearing is configured to maintain a rotating position of the boat drive shaft such that the boat drive shaft does not contact an interior of the flexing gland (Figs. 5,6).
Regarding claim 6, Sandstrom reference discloses a tension member (A) provided on an exterior of the flexing gland proximate the second end of the flexing gland and configured to secure the rotary bearing in position (Figs. 5,6).
Regarding claim 7, the Sandstrom reference discloses the tension member is a clamp ring (Figs. 5,6).
Regarding claim 8, the Sandstrom reference discloses an adapter (B) fitted inside the second end of the flexing gland and configured to hold the rotary bearing.
Regarding claim 9, the Sandstrom reference discloses the adapter is formed with a flange (C) to support a first end of the rotary bearing (Figs. 5,6).
Regarding claim 10, the Sandstrom reference discloses a securing member (21 or 26) configured to contact a second end of the rotary bearing to secure the rotary bearing in the adapter; wherein a recess is formed in an inner diameter of the adapter to receive the securing member such that the rotary bearing is secured in place in the adapter (Figs. 5,6).
Regarding claim 11, the Sandstrom reference discloses the securing member (26) is a lock ring (Figs. 5,6), and the recess is a circumferential groove configured to receive the securing member such that it contacts the second end of the rotary bearing (Figs. 5,6).

Regarding claim 13, the Sandstrom reference discloses a tension member (A) provided on an exterior of the flexing gland proximate the second end of the flexing gland and configured to secure the adapter in position (Figs. 5,6).
Regarding claim 14, the Sandstrom reference discloses an internal race (21) configured to fit inside the rotary bearing and form a friction fit with the boat drive shaft, an external surface of the internal race contacting an inner diameter of the rotary bearing (Figs. 5,6), and an internal surface of the internal race contacting an outer diameter of the boat drive shaft (Figs. 5,6).
Regarding claim 15, the Sandstrom reference discloses an innermost end of the internal race terminates short of any of the circumferential ribs (Figs. 5,6).
Regarding claim 16, the Sandstrom reference discloses the rotary bearing is arranged in the second end of the flexing gland so as to prevent water from entering the flexing gland (Figs. 5,6).
Regarding claim 17, the Sandstrom reference discloses the first end of the flexing gland is configured to fit the shaft log fitting so as to prevent water from entering the flexing gland (Figs. 5,6).
Regarding claim 18, the Sandstrom reference discloses the flexing gland is formed continuously along the outer diameter such that only the first and second ends provide access to an interior of the flexing gland (Figs. 5,6).
Regarding claim 19, the Sandstrom reference discloses 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandstrom in view of Shulz (DE19842031A1).
Regarding claims 3 and 19, the Sandstrom reference discloses the invention substantially as claimed in claims 1, 4, 6, and 8.
However, the Sandstrom reference fails to explicitly disclose structural rings provided in each of the pinch points.
The Shulz reference, a seal, discloses providing a structural ring (5) in a pinch point.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide structural rings to the pinch points of the Sandstrom reference in view of the teachings of the Shulz reference in order to provide adequate tension to the sealing system.
Regarding claim 20, the Sandstrom reference, as modified in claim 19, discloses the flexing gland is formed continuously along the outer diameter such that only the first and second ends provide access to an interior of the flexing gland (Sandstrom, Figs. 5,6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675